In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Town of Brookhaven dated May 15, 2002, which, after a hearing, denied the petitioners’ application for certain area vari*704anees, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered June 19, 2003, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly upheld the determination of the Zoning Board of Appeals of the Town of Brookhaven, which denied the petitioner’s application for certain area variances for the purpose of constructing a single-family dwelling (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 382, 384 [1995]; Town Law § 267-b [3]; see also Matter of Chandler Prop. v Trotta, 9 AD3d 408 [2004]; Matter of Milburn Homes v Trotta, 7 AD3d 531 [2004]; Matter of Kuhlman v Board of Zoning Appeals of Town of Brookhaven, 305 AD2d 683 [2003]; Matter of Inguant v Board of Zoning Appeals of Town of Brookhaven, 304 AD2d 831 [2003]).
The petitioners’ remaining contention is improperly raised for the first time on appeal and we decline to consider it in the exercise of our discretion. Crane, J.P., Spolzino, Skelos and Lifson, JJ., concur.